Citation Nr: 0020076
Decision Date: 11/16/00	Archive Date: 12/28/00

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420


DOCKET NO.  95-26 645	)	DATE NOV 16, 2000
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon

ORDER

The following correction is made in a decision issued by the Board in this case on July 31, 2000:

On line 2, page 15, 23 should read 24



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals




Citation Nr: 0020076	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  95-26 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date earlier than June 17, 1993, 
for an increased evaluation for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active service from September 1962 to October 
1966.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1995 rating decision from the Portland, 
Oregon Department of Veterans Affairs (VA) Regional Office 
(RO).  

In August 1998 the Board denied entitlement to an effective 
date earlier than June 17, 1993 for an increased rating for 
PTSD.  

In October 1999 a Joint Motion to remand the Board's August 
1998 decision was submitted.  It was contended that the Board 
had provided insufficient reasons and bases in denying an 
earlier effective date for an increased rating for PTSD.  

In October 1999 the United States Court of Appeals for 
Veterans Claims (Court) granted the joint motion, vacated the 
August 1998 Board decision, and remanded the matter pursuant 
to 38 U.S.C.A. § 7522(a) (West 1991).  The case has since 
been returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  The RO received a claim establishing the veteran's intent 
to seek an increased evaluation for PTSD in March 1994.  

2.  The record shows it is factually ascertainable that the 
veteran's PTSD disability resulted in his inability to retain 
employment within 1 year prior to the date of the March 1994 
claim.



CONCLUSION OF LAW

The criteria for an effective date for the grant of a 100 
percent for PTSD retroactive to March 24, 1993, have been 
met.  38 U.S.C.A. §§ 5107, 5110 (West 1991); 38 C.F.R. 
§§ 3.151, 3.400(o)(2) 4.1, 4.2, 4.132, Diagnostic Code 9411 
(1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The pertinent evidence of record reveals that the veteran 
submitted a claim for service connection of PTSD in September 
1992.  

During a VA social and industrial survey in November 1992 the 
veteran related a history of Vietnam-related stressors.  He 
also reported a difficult family life prior to Vietnam, 
joking that he was a mistake as a child.  He reported being 
abused by his mother and that he did not feel any love for 
either of his parents.  

The veteran reported having multiple jobs but that he would 
usually lose them because of his bad attitude.  He reported a 
long history of difficulty with supervisors and that this 
eventually would lead to his leaving or being terminated from 
employment.  He reported that he was living out of a car from 
1984 to July 1990.  He reported that he was currently working 
for the local sheriff's department on a full-time basis and 
recently also got a job in a video store.  He stated that the 
supervisors at the sheriff's department were "ass holes" 
and that he would quit that job if the job at the video store 
worked out.  

The veteran reported living alone for the most part since 
returning from Vietnam.  He reported living with a woman for 
15 months but was unable to tolerate it.  He reported 
problems with his temper and stated that he would not carry a 
gun out of fear that he would use it to kill someone.  

On examination, it was concluded that the veteran's Vietnam 
experiences probably exacerbated his emotional difficulties 
stemming from his childhood.  It was also found that he had 
been unable to keep jobs since Vietnam primarily due to 
problems with authority figures, his low frustration point 
and bad temper.  

On VA examination in December 1992 the veteran reported a 
history similar to the one reported on examination in 
November 1992.  He again reported a long history of being 
unable to hold on to a job.  It was noted that he had been 
having severe difficulty with anger since Vietnam, and that 
he would become physically abusive as well as chronically 
verbally abusive.  He reported consistently losing jobs due 
to his problems with anger and that he was continuing to 
struggle with maintaining employment.  He reported that he 
usually kept to himself.  

The examiner concluded that the veteran did appear to meet 
the minimal criteria for PTSD.  He found that it was 
difficult to ascertain how much of his anger and inability to 
get along with others was due to PTSD versus an underlying 
personality disorder.  However, the examiner concluded that a 
benefit of the doubt should be given since he did not appear 
to be having the same level of interpersonal and employment 
difficulties as he was currently having.  He again noted that 
contribution by a personality disorder could not be ruled 
out.  The diagnosis was mild PTSD.  

In March 1993 the RO granted service connection for PTSD with 
the assignment of a 10 percent rating.  The RO notified the 
veteran of this decision in April 1993.  

In March 1994 the veteran requested that his claim for PTSD 
be re-opened because he felt that the condition had worsened.  

In an undated letter from the Portland Vet Center (received 
by the RO in September 1994), it was reported that the 
veteran had been in counseling there since May 13, 1993 and 
attended 41 counseling sessions.  

It was noted that he presented with problems relating to 
anger, maintaining employment, dealing with authority, and 
establishing and maintaining meaningful relationships.  It 
was concluded that the veteran was severely impaired in his 
ability to socialize and maintain employment.  

Progress notes from the Portland's Vet Center indicate that 
the veteran was interested in going to the Vet Center in May 
1993 but that he was untrusting.  He became nervous when 
talking about his problems, rambled, and cursed himself 
several times.  

During his first visit in June 1993, the veteran reported 
that he was doing much better since coming to Portland.  It 
was noted that he appeared to have issues relating to his 
childhood.  

On follow-up on June 17, 1993, the veteran reported that he 
had been fired from his job due to an argument he had had 
with a co-worker.  

On VA examination in December 1994 it was concluded that the 
veteran was significantly impaired both socially and 
vocationally due to his anger and inability to cope with 
authority figures.  

In June 1995 the RO granted a 30 percent evaluation for PTSD, 
effective from March 22, 1994.  The veteran appealed this 
decision contending that it should have been retroactive to 
the date of his original application for service connection.  

During the November 1995 hearing, the representative 
contended that the veteran's March 24, 1994 statement should 
have been interpreted as a Notice of Disagreement (NOD) with 
the original March 1993 rating decision granting service 
connection for PTSD with the assignment of a 10 percent 
rating.  Transcript, p. 2.  It was also contended that PTSD 
warranted a higher initial rating than the 10 percent 
evaluation that was assigned.  Id.  



In June 1996 the RO granted a 100 percent evaluation for PTSD 
with an effective date of March 24, 1994.  It was concluded, 
in pertinent part, the evidence had established that the 
veteran was unable to obtain or retain employment.  

In August 1996 the veteran's representative contended that 
the 100 percent rating for PTSD should be retroactive to his 
original date of claim in September 1992.  

On VA examination in March 1997 the veteran reported little 
in the way of social contacts and that he spent 99 percent of 
his time alone.  He reported that he was unemployed and a 
history of problems with retaining employment.  It was 
concluded that he was continuing to be severely socially and 
industrially impaired by his PTSD symptoms.  

In June 1998 the RO assigned a 100 percent rating for PTSD 
effective back to June 17, 1993.  An earlier effective date 
was denied.  The assignment of the effective date was based 
primarily on progress notes from the Portland Vet Center 
which noted on June 17, 1993 that he had been fired from his 
job.  


Criteria

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 C.F.R. § 3.151(a) 
(1999).

The term "claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief of entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (1999).  "Date of receipt" 
generally means the date on which a claim, information or 
evidence was received by VA.  38 C.F.R. § 3.1(r) (1999).

The regulations also provide that a veteran may receive 
benefits by filing an informal claim, which is defined by 
"[a]ny communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant ... may be 
considered an informal claim." 38 C.F.R. § 3.155 (1999).  
Such an informal claim must identify the benefit sought; and, 
upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  Id.

The date of outpatient or hospital examination will be 
accepted as the date of receipt of a claim for increased 
benefits when such reports relate to examination or treatment 
of a disability for which service connection has previously 
been established.  38 C.F.R. § 3.157(b) (1999).

According to the applicable law and regulation, except as 
otherwise provided, the effective date of an award of 
compensation based on an original claim will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. 
§ 3.400 (1999).

In the case of claims for increased evaluations, the 
effective date is the date of receipt of claim or date 
entitlement arose, whichever is later, except as provided in 
paragraph two.  38 C.F.R. § 3.400(o)(1) (1999). 

Paragraph two provides that for disability compensation, the 
effective date is the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within 1 year from such 
date; otherwise, date of receipt of claim.  38 C.F.R. 
§ 3.400(o)(2) (1999).

The Board notes that effective November 7, 1996, during the 
pendency of this appeal, the VA Schedule, 38 C.F.R. Part 4, 
was amended with regard to rating mental disorders, including 
PTSD.  61 Fed. Reg. 52695 (Oct. 8, 1996) (codified at 
38 C.F.R. § 4.130).  

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-313 (1991).

Prior to November 7, 1996, a 30 percent rating required a 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people with 
psychoneurotic symptoms resulting in such reduction of 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.  

In the case of Hood v. Brown, 4 Vet. App. 301 (1993), the 
Court stated that the term "definite" in 38 C.F.R. § 4.132 
was "qualitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons and 
bases" for its decision.  38 U.S.C.A. § 7104(d)(1).  In a 
precedent opinion the General Counsel of VA concluded that 
"definite" is to be construed as representing a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large."  VAOPGCPREC 9-93.  The 
Board is bound by that interpretation of the term 
"definite."  38 U.S.C.A. § 7104(c).  

A 50 percent rating required considerable impairment in the 
ability to establish or maintain affective or favorable 
relationships with people.  By reason of psychoneurotic 
symptoms  the reliability, flexibility, and efficiency levels 
were so reduced as to result in considerable industrial 
impairment.  

A 70 percent rating required that the ability to establish 
and maintain effective or favorable relationships with people 
be severely impaired.  The psychoneurotic symptoms were of 
such severity and persistence that there was severe 
impairment in the ability to obtain or retain employment.  

A 100 percent rating required that the attitudes of all 
contacts except the most intimate be so adversely affected as 
to result in virtual isolation in the community.  

There had to be totally incapacitating psychoneurotic, 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior.  The veteran had to be 
demonstrably unable to obtain or retain employment.  
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  

The Rating Schedule also provided that social integration was 
one of the best demonstrations of mental health and reflected 
the ability to establish (together with the desire to 
establish) healthy and effective interpersonal relationships.  
38 C.F.R. § 4.129 (1996).  

In evaluating impairment resulting from ratable psychiatric 
disorders, social inadaptability was to be evaluated only as 
it affects industrial adaptability.  Id.  The principle of 
social and industrial inadaptability as the basic criterion 
for rating disability from the mental disorders contemplated 
those abnormalities of conduct, judgment, and emotional 
reactions which affected economic adjustment, i.e., which 
produced impairment of earning capacity.  Id.

The severity of disability was based upon actual 
symptomatology, as it affected social and industrial 
adaptability.  38 C.F.R. § 4.130 (1996).  Two of the most 
important determinants were time lost from gainful work and 
decrease in work efficiency.  Id.  It was for this reason 
that great emphasis was placed upon the full report of the 
examiner, descriptive of actual symptomatology.  Id.  

The examiner's classification of the disease as "mild," 
"moderate," or "severe" was not determinative of the degree 
of disability, but the report and the analysis of the 
symptomatology and the full consideration of the whole 
history would be.  Id.

The Court has essentially held that, under 38 C.F.R. § 4.132 
of the old regulation, the three criteria in Diagnostic Code 
9411 for a 100 percent rating for PTSD are each independent 
bases for granting the 100 percent rating.  See Johnson v. 
Brown, 7 Vet. App. 95, 97 (1994).  


When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (1999).


Analysis

Initially, the Board notes that the veteran's claim is found 
to be well-grounded under 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented a claim which is plausible.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that no further assistance is required in 
order to satisfy the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).  

The veteran was granted service connection for PTSD and 
assigned an evaluation of 10 percent in a March 1993 rating 
decision (issued in April 1993).  The Board is of the opinion 
that the veteran did not submit a timely appeal with regard 
to this rating decision.  

The veteran's representative has contended that the veteran's 
March 1994 statement constituted an NOD.  



Although the veteran's statement was filed within one year of 
the issuance of the March 1993 rating decision, the Board 
concludes that this statement was a claim for increase and 
was not an NOD.  This is illustrated by his statement 
specifying that he wanted his claim re-opened because his 
PTSD had worsened.  He did not specify that he wanted it re-
opened because he disagreed with the March 1993 rating 
decision.  

There is no reference in this statement from the veteran 
expressing dissatisfaction or disagreement with the RO's 
March 1993 adjudicative determination and a desire to contest 
that result.  The Board therefore finds that the March 1993 
rating decision became final because the veteran did not 
submit a timely NOD with regard to this decision.  See 
38 C.F.R. §§ 20.200, 20.302 (1999).  

Thus, the veteran's March 24, 1994 statement was correctly 
found to be a claim for increase by the RO.  Therefore, the 
issue in this case is whether an increase in the veteran's 
PTSD disability rating prior to June 17, 1993 is factually 
ascertainable.  

In the case of claims for increased evaluations, the 
effective date is the date of receipt of claim or date 
entitlement arose, whichever is later, except as provided in 
paragraph two of the regulation.  In cases where the increase 
in disability precedes the date of claim, section 3.400(o)(2) 
applies rather than paragraph one of that section.  Harper v. 
Brown, 10 Vet. App. 125, 126-27 (1997).  

The Court has found that 38 U.S.C. A. § 5110(b)(2) and 
38 C.F.R. § 3.400(o)(2) are applicable only where the 
increase precedes the claim provided also that the claim is 
received within one year after the increase.  Id.  In these 
cases, the Board must determine under the evidence of record 
the earliest date that the increased rating was 
ascertainable.  Hazan v. Gober, 10 Vet. App. 511, 521-22 
(1997).  

As was stated and established above, the veteran submitted a 
claim for an increased evaluation for PTSD on March 24, 1994.  

After a careful review of the evidence, the Board has 
determined that the there is an approximate balance of 
positive and negative evidence as to whether the veteran is 
entitled to an earlier effective date for an increased rating 
for PTSD based on the provisions of 38 C.F.R. § 3.400(o)(2) 
as well as the previous regulations pertaining to the 
evaluation of mental disabilities.  The Board concludes that 
the veteran is entitled to a 100 percent rating for PTSD 
effective retroactive to March 24, 1993.  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).  

On the one hand, the examiner from the November 1992 Social 
and Industrial Survey concluded that the veteran did not have 
the more usual superficial symptoms often associated with 
PTSD.  

The December 1992 VA examiner diagnosed the veteran with mild 
PTSD.  He also was unable to determine to what extent his 
symptoms were resulting from PTSD or from an underlying 
personality disorder.

Progress notes from the Portland Vet Center dated from May 
1993 to June 17, 1993 do not specifically document problems 
with employment and note the veteran's observation that he 
was doing much better since coming to Portland.  

On the other hand, while there has been some documentation of 
improvement or evidence suggesting that the veteran's PTSD 
was not as severe or that not all of his symptoms were 
attributable to his PTSD, the evidence as a whole, both prior 
to and after June 17, 1993, establishes the veteran's 
consistent inability to retain employment as a result of his 
PTSD.  

As noted above, the record has documented that the veteran 
also suffers from a personality disorder; however, the 
symptoms resulting from this disorder have not been 
distinguished from his PTSD-related symptoms.  In fact, the 
December 1992 VA examiner specifically concluded that he was 
unable to ascertain the degree of symptoms attributable to a 
personality disorder versus the symptoms attributable to his 
PTSD.  



When it is not possible to separate the effects of the 
service-connected condition and the non-service-connected 
condition or conditions, VA regulations at 38 C.F.R. § 3.102, 
requiring that reasonable doubt on any issue be resolved in 
the veteran's favor, clearly dictate that such signs and 
symptoms be attributed to the service-connected condition.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998); 61 Fed. 
Reg. 52698.  In light of the above, the Board shall consider 
all of the veteran's various symptoms in determining whether 
an earlier effective date for an increased rating for PTSD is 
warranted.  See Mittleider at 182.  

While he concluded that his PTSD was mild, the December 1992 
VA examiner concluded that the veteran had a significant 
industrial impairment and was unable to distinguish the 
symptoms of his PTSD from a personality disorder.  The 
examiner's classification of the disease as "mild," 
"moderate," or "severe" is not determinative of the degree of 
disability, but the report and the analysis of the 
symptomatology and the full consideration of the whole 
history will be.  38 C.F.R. § 4.129 (1996).  

While the November 1992 VA social worker found that the 
veteran did not have the typical superficial symptoms of 
PTSD, she also found that the veteran had been unable to 
retain employment since returning from Vietnam.  

After June 17, 1993, a social worker from the Portland Center 
wrote that the veteran's ability to socialize and maintain 
employment were severely impaired.  A similar conclusion was 
made by the March 1997 VA examiner who found him to be 
severely impaired in his ability to socialize or maintain 
employment as a result of his PTSD symptoms.  In this regard, 
the symptoms and problems reported during the March 1997 VA 
examination are similar to those reported during the November 
and December 1992 examinations.  

Thus, the Board concludes that the evidence is in equipoise 
with regard to the veteran's level of disability resulting 
from his PTSD prior to June 17, 1993.  



Therefore, applying the benefit of the doubt rule, the Board 
finds that the evidence establishes that the veteran's 
inability to retain employment was factually ascertainable 
one year prior to his March 24, 1994 claim for increase.  
Thus, a 100 percent rating for PTSD effective from March 24, 
1993 is warranted.  See Johnson, 7 Vet. App. at 97; 38 C.F.R. 
§§ 3.400(o)(2), 4.3.

An effective date prior to March 24, 1993 for an increased 
rating for PTSD is not warranted.  While there is evidence of 
the veteran's inability to retain employment prior to March 
24, 1993 (most notably the November 1992 Social and 
Industrial Survey and the December 1992 VA examination), the 
Board notes that such evidence is dated more than one year 
prior to the veteran's March 1994 claim for increase.  
Therefore, the date(s) of such evidence cannot be used to 
establish the effective date for an increased rating for PTSD 
since such evidence is dated more than one year prior to the 
veteran's March 1994 claim for increase.  38 C.F.R. 
§ 3.400(o)(2); Harper, supra.  

The Board notes that as a 100 percent evaluation has been 
granted under the previous criteria effective prior to 
November 7, 1996, application of the amended criteria is 
therefore unnecessary.  It is also precluded with respect to 
the issue on appeal as there can be no retroactive 
application of the amended criteria prior to the effective 
date of such amended criteria.  See 38 U.S.C.A. § 5110(g) 
(West 1991); VAOPGCPREC 3-2000.  

Regardless of VA regulations concerning effective dates of 
awards, and except as provided in paragraph (c) of this 
section, payment of monetary benefits based on original, 
reopened, or increased awards of compensation, pension or 
dependency and indemnity compensation may not be made for any 
period prior to the first day of the calendar month following 
the month in which the award became effective.  38 U.S.C.A. 
§ 5111 (West 1991); 38 C.F.R. § 3.31 (1999).  


ORDER

An earlier effective date for the grant of an increased 
evaluation for PTSD retroactive to March 23, 1993 is granted, 
subject to the governing criteria applicable to the payment 
of monetary benefits.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals




 

